PER CURIAM:
This is a review of the denial of unemployment benefits under U.C.A., 1958, § 35-4-5(a).
The claimant said she had left her Utah bank job with “good cause” to obtain other employment in Nevada because she only transferred to another branch of the bank. See Department’s General Rules of Adjudication (A71-07-2) § 365.05. However, she had no definite offer of employment in Nevada nor any starting date at a new job. After a hearing, the appeal referee found that she had not been transferred within the meaning of the Department’s rules and that she had quit to follow her husband, who had been transferred to Nevada. The evidence supports that determination.
The last sentence of section 35-4-5(a) of the Code, added in 1982, provides that leaving work to accompany one’s spouse does not constitute “good cause” for purposes of establishing compensability under the Act. We have upheld that enactment. Chandler v. Department of Employment Security, Utah, 678 P.2d 315 (1984). And we find the Department’s rules distinguishing between a transfer and quitting, as applied to the facts of this case, a reasonable interpretation and implementation of the statute. Therefore, the factual findings of the referee require an affirmance of the denial of benefits.